Citation Nr: 1117928	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left ankle strain and bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1976, with subsequent service in the Army Reserves and Texas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and June 2007 rating actions of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

This appeal was previously before the Board in October 2007 and September 2010, when it was remanded both times for additional development.

The issue of entitlement to service connection for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise in demonstrating that the Veteran's 
currently-shown low back disorder is caused by his service-connected right and left ankle strain and bilateral pes planus. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on appeal as to the low back disorder claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

General Laws And Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Further, service connection may be granted for disability shown to be proximately due to, or the result of, a service-connected disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the United States Court of Appeals for Veterans Claims (Court) to allow service connection for a disorder which is caused by a service-connected disorder, or for the degree of additional disability resulting from aggravation of a non service-connected disorder by a service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his currently-shown low back disorder is attributable to active military service, or alternatively, to his service-connected right and left ankle strain and bilateral pes planus.

Other than a May 1974 treatment report, which is not entirely legible but appears to reflect a back-related complaint, the service treatment records are silent for any complaints or findings concerning the Veteran's back, with the April 1976 separation examination reflecting a normal spine.

The earliest post-service evidence describing a back condition is a February 2004 private treatment report, which shows the Veteran complained of low back pain, which he believed was possibly the result of strain caused by his service-connected bilateral ankle and foot disabilities.  The diagnosis at that time was, in pertinent part, acute low back pain and possible sciatica.

Subsequent private treatment records reflect an October 2006 MRI finding of mild degenerative disc disease of the lumbar spine and mild bilateral facet arthropathy.

The Veteran underwent a VA spine examination in March 2007, during which he complained of radiating lower back pain since 2001.  Upon evaluation, the examiner provided pertinent diagnoses of degenerative arthritis and disc disease of the lumbar spine.  In addition, the examiner opined that these disorders were not caused by or the result of the Veteran's bilateral foot or ankle disabilities, noting that while he was unaware of any scientific evidence that supported a relationship between bilateral ankle strain or flat feet and arthritis and disc disease of the lumbar spine, the Veteran's obesity and age were known contributing factors to the development of these low back disorders.

However, in a June 2007 statement, the Veteran's private physician indicated that it was as likely as not that gait problems caused by the Veteran's foot and ankle disabilities had resulted in his back pain and arthritis.

In a September 2007 addendum opinion, the March 2007 VA examiner acknowledged that the Veteran's bilateral foot and ankle disabilities had resulted in gait problems, which he also acknowledged was a risk factor for degenerative conditions of the spine.  However, the examiner nevertheless concluded that this single risk factor was outweighed by multiple other risk factors, such as the Veteran's obesity and age.

The report of a June 2009 VA spine examination reflects the examiner's opinion that the Veteran's degenerative joint and disc disease of the lumbar spine was not related to his military service.  The issue of a possible relationship between the Veteran's low back disorder and his service-connected bilateral ankle and foot disabilities was not addressed, however.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  Here, while the record does not reflect any chronic low back disorder until years after service, a private physician has indicated that the Veteran's current low back disorder is related to his service-connected bilateral ankle and foot disabilities.  Although a VA examiner determined that the Veteran's low back disorder was not related to his service-connected ankle and foot disabilities, that examiner nevertheless acknowledged that gait problems caused by the Veteran's ankle and foot disabilities were a risk factor for degenerative conditions of the spine.  

As such, the Board finds that the evidence is at least in equipoise and, resolving all reasonable doubt in favor of the Veteran, service connection for a low back disorder, as secondary to service-connected right and left ankle strain and bilateral pes planus is warranted.  The Board emphasizes that it is granting secondary service connection for the Veteran's low back disorder on the basis that is the direct result of his service-connected ankle and pes planus disabilities, as opposed to aggravation.  Consequently, in implementing this decision, the RO need not deduct the baseline level of severity of the Veteran's low back disorder from its current level.  


ORDER

Service connection for a low back disorder as secondary to the Veteran's service-connected right and left ankle strain and bilateral pes planus is granted.



REMAND

A September 2010 remand, no copy of which is presently contained in the claims file, consisted of the following development instructions concerning the Veteran's claim for service connection for a psychiatric disability.  Specifically, instruction #1 of the September 2010 Remand requested the following:

The RO should obtain any records of the Veteran's psychiatric/mental health treatment at the VA facility in Texarkana, Arkansas since April 2010.  

Instruction #2 of the September 2010 Remand requested the following:

The RO should return the claims file to the August 2009/May 2010 VA examiner.  If that examiner is not available, the claims file should be referred to another individual with equivalent expertise and credentials.  After reviewing the record in its entirety, including this REMAND, the examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed psychiatric disorder had its onset in service.  In reaching this determination, the examiner is asked to address and consider the Veteran's reports that he experienced feelings of anxiety and depression during service.  

If and only if the examiner determines that the Veteran's current psychiatric disorder did not have its onset in service, then the examiner is requested to express an opinion as to whether such disorder clearly and unmistakably existed prior to the Veteran's service.  If so, the examiner should indicate whether such condition clearly and unmistakably underwent an increase in severity beyond its natural progression during such service.  

A clear and complete rationale should be provided for all opinions expressed.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Finally, instruction #3 of the September 2010 Remand requested the following:

After completing the requested actions, the RO should readjudicate the claim for service connection for an anxiety disorder.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Currently, the record does not reflect that any of the above development requested by the Board's September 2010 remand has been accomplished.  This should be corrected.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the anxiety disorder issue is REMANDED for the following action:

1. The RO should obtain any records of the Veteran's psychiatric/mental health treatment at the VA facility in Texarkana, Arkansas since April 2010.  

2. The RO should return the claims file to the January 2010 VA examiner.  If that examiner is not available, the claims file should be referred to another individual with equivalent expertise and credentials.  After reviewing the record in its entirety, including this REMAND, the examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed psychiatric disorder had its onset in service.  In reaching this determination, the examiner is asked to address and consider the Veteran's reports that he experienced feelings of anxiety and depression during service.  

If and only if the examiner determines that the Veteran's current psychiatric disorder did not have its onset in service, then the examiner is requested to express an opinion as to whether such disorder preexisted the Veteran's military service.  If so, the examiner should indicate whether such condition underwent a permanent increase in severity beyond its natural progression during such service.  The examiner should directly answer these two questions as requested, without using the "at least as likely as not" standard, as this standard does not apply to questions of service-connected aggravation of a preexisting condition.  

A clear and complete rationale should be provided for all opinions expressed.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  

3. After completing the requested actions, the RO should readjudicate the claim for service connection for an anxiety disorder.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


